United States Court of Appeals
                     For the First Circuit

No. 16-2008

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       ISMAEL REYES-RIVAS,

                      Defendant, Appellant.


                          ERRATA SHEET


     The opinion of this Court issued on November 28, 2018, is
amended as follows:

     On page 11, lines 15-16: "even if it is in the fourth degree"
is replaced with "even if it is not in the fourth degree"